                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 CONCHA GIAMMATTEI DE                                            CIVIL ACTION
 PRADO, ET AL
 VERSUS                                                          NO: 18-3302
 CITY OF NEW ORLEANS, ET AL                                      SECTION: "S" (3)


                                  ORDER AND REASONS

       IT IS HEREBY ORDERED that the Motion for Partial Summary Judgment filed by

the New Orleans Aviation Board ("NOAB") and Metro Service Group, Inc. ("Metro" (Rec. Doc.

85) is DENIED.

       IT IS FURTHER ORDERED that Metro's Motion to Disqualify Counsel (Rec. Doc.

86) is DENIED.

                                 FACTUAL BACKGROUND

       This matter stems from a slip and fall that occurred on a jet bridge at the New Orleans

airport on March 31, 2017. Plaintiffs have alleged negligence against defendants including

American Airlines, Inc., the City of New Orleans by and through the New Orleans Aviation

Board ("NOAB"), Metro Service Group, Inc. ("Metro"), and Hubb's Properties, LLC ("Hubb's).

All defendants deny liability.

       NOAB contracted with Metro to provide janitorial services at the airport. Metro

subcontracted with Hubb for the janitorial services. The NOAB contract with Metro includes the

following provision:
               [Metro] shall fully indemnify, save harmless and defend the City of New
       Orleans, the NOAB, the Director of Aviation or his/her designee and all their
       respective officers, agents, employees, representatives and attorneys (herein
       referred to as "Indemnitees") from and/or against all suits, actions, claims,
       damages, losses and expenses, direct, indirect or consequential (including but not
       limited to fees and charges of engineers, architects, attorneys and other
       professionals and court and arbitration costs) of any character, name, and
       description brought for or on account of any injuries or damages (including but
       not restricted to death) received or sustained by any persons or property on
       account of, arising out of, or in connection with: 1. The operations of [Metro], its
       subcontractors, and lower-tier contractors; or 2. any negligent act or intentional
       omission, misconduct, or fault of [Metro], its subcontractors, and lower-tier
       contractors or their agents or employees in the execution of the Contract or
       performance of the Work; or 3. the failure of [Metro], its subcontractors, and
       lower tier contractors to provide necessary barricades, warning lights, or signs; …

Metro-NOAB Contract, ¶ 41.01.1-.3.

       Likewise, the Metro contract with Hubb provides:

               Indemnification: To the fullest extent permitted by law, each party hereto
       shall indemnify, defend and hold harmless the other party, its agents and
       employees (collectively, the Indemnified Parties) from and against any and all
       claims, demands, suits, and judgments of sums of money accruing against the
       Indemnified Parties for loss of life or injury or damage to person or property
       arising from or relating to any act or omission or the operation of the
       indemnifying party, its agents or employees while engaged in or in connection
       with the discharge or performance of any obligations under this Subcontract; and
       for any and all claims and/or liens for labor or services furnished in connection
       with the performance of the indemnifying party under this Subcontract.

Metro-Hubb Contract, ¶ 6.

       Following the suit for the injury on the jet bridge, pursuant to the terms of their

agreement, Metro tendered its defense to Hubb's. Hubb's responded by providing a defense to

Metro. NOAB tendered the claim against it to Metro and its insurer, State National Insurance

Company ("State National") seeking defense and indemnity, but neither Metro nor its insurer



                                                 2
replied. Characterizing this as a constructive denial of the tender, on July 6, 2018, NOAB filed a

crossclaim against Metro and a third-party claim against its insurer, State National, alleging

negligence on the part of Metro and that Metro and State National had breached their obligations

to provide indemnity and defense for plaintiffs' claims, as required by the NOAB contract with

Metro.

         On January 9, 2019, upon motion by NOAB representing that the parties had reached an

agreement, the court dismissed NOAB's claims against Metro and State National with prejudice.

Metro and NOAB now seek summary judgment finding that Hubb's's contract with Metro

requires it to indemnify NOAB as well as Metro. Metro also seeks reimbursement for certain

defense costs.1 Put another way, Metro seeks to be indemnified by Hubb's for Metro's indemnity

obligation to NOAB. Metro also seeks to disqualify Hubb's' counsel, arguing that they previously

represented Metro and now have adverse interests, and Metro is not willing to waive the conflict.

I.       Motion for Partial Summary Judgment

Summary Judgment standard

         Rule 56 of the Federal Rules of Civil Procedure provides that the "court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law." Granting a motion for summary

judgment is proper if the pleadings, depositions, answers to interrogatories, admissions on file,

and affidavits filed in support of the motion demonstrate that there is no genuine issue as to any



         1
           Metro does not state with specificity, or provide any documentary evidence in support
of, its reimbursement claim.

                                                  3
material fact that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The court must find "[a]

factual dispute . . . [to be] 'genuine' if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party . . . [and a] fact . . . [to be] 'material' if it might affect the

outcome of the suit under the governing substantive law." Beck v. Somerset Techs., Inc., 882

F.2d 993, 996 (5th Cir. 1989) (citing Anderson, 477 U.S. 242 (1986).

        If the moving party meets the initial burden of establishing that there is no genuine issue,

the burden shifts to the non-moving party to produce evidence of the existence of a genuine issue

for trial. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The non-movant cannot satisfy the

summary judgment burden with conclusory allegations, unsubstantiated assertions, or only a

scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

         If the opposing party bears the burden of proof at trial, the moving party does not have

to submit evidentiary documents properly to support its motion, but need only point out the

absence of evidence supporting the essential elements of the opposing party’s case. Saunders v.

Michelin Tire Corp., 942 F.2d 299, 301 (5th Cir. 1991).

Interpretation of contracts/indemnity agreements

        Generally, the “rules governing the interpretation of contracts apply in construing

indemnity agreements,” and thus the “language in the indemnity agreement dictates the

obligations of the parties.” Hai Nam Chinese Rest. P'ship. v. B & B Const. of New Iberia, 942

So.2d 97, 105 (La. Ct. App. 2006). The interpretation of an unambiguous contract is an issue of

law for the court. Amoco Prod. Co. v. Texas Meridian Resources Exploration Inc., 180 F.3d 664,


                                                    4
668 (5th Cir.1999). Interpreting a contract is determining the common intent of the parties. LA.

CIV. CODE art. 2045. “Such intent is to be determined in accordance with the plain, ordinary, and

popular sense of the language used, and by construing the entirety of the document on a

practical, reasonable and fair basis.” Amitech U.S.A., Ltd. v. Nottingham Const. Co., 57 So.3d

1043, PAGE (La. Ct. App. 2010). Further, “[i]ntent is an issue of fact which is to be inferred

from all of the surrounding circumstances.” Id. (citing Freeport–McMoRan, Inc. v.

Transcontinental Gas Pipe Line Corp., 924 So.2d 207, 213 (La. Ct. App.2005).

       “When the words of a contract are clear and explicit and lead to no absurd consequences,

no further interpretation may be made in search of the parties' intent.” LA. CIV. CODE art. 2046.

“In addition, a contract provision is not ambiguous where only one of two competing

interpretations is reasonable or merely because one party can create a dispute in hindsight.”

Texas E. Transmission Corp. v. Amerada Hess Corp., 145 F.3d 737, 741 (5th Cir.1998). Each

provision of a contract must be interpreted in light of the other provisions “so that each is given

the meaning suggested by the contract as a Whole.” LA. CIV. CODE art. 2050.

Discussion

       In the present case it is undisputed that Metro agreed to indemnify NOAB for the

plaintiffs' claims arising out of, or in connection with, the operations or negligence of Metro or

its subcontractors. What remains in issue is what Hubb's agreed to indemnify Metro for –

specifically, if Hubb's' indemnity of Metro extended to include indemnity for Metro's negligence




                                                 5
and/or contractual obligations of Metro connected to Metro's work at the airport.2

       The Hubb's/Metro indemnity clause provides that each of them agreed to "indemnify,

defend and hold harmless the other party, its agents and employees (collectively, the

Indemnified Parties) from and against any and all claims, demands, suits, and judgments of

sums of money accruing against the Indemnified Parties for loss of life or injury or damage to

person or property arising from or relating to any act or omission or the operation of the

indemnifying party, its agents or employees while engaged in or in connection with the

discharge or performance of any obligations under this Subcontract. . . ."

       Applying this language, Hubb's is required to indemnify Metro for Hubb's' (the

indemnifying party's) acts or omissions, not Metro's. However, NOAB's crossclaim against

Metro was premised on two things: Metro's alleged negligence, and Metro's alleged breach of its

contractual agreement with NOAB, to which Hubb's was not a party. The indemnity obligation

does not contemplate Hubb's indemnifying Metro either for Metro's own negligence, or Metro's

breach of a contract to which Hubb's was not a party.

       "A contract of indemnity whereby the indemnitee is indemnified against the

consequences of his own negligence is strictly construed, and such a contract will not be

construed to indemnify an indemnitee against losses resulting to him through his own negligent

acts unless such an intention is expressed in unequivocal terms." Perkins v. Rubicon, Inc., 563

       2
         Hubb's' opposition memorandum characterizes NOAB's claims against Metro as solely
based on contract. In fact, NOAB specifically alleged negligence by Metro for, inter alia, failure
to police the jetway at issue for any spills, leakage, or similar conditions, failure to discover the
condition that caused plaintiffs' damages, and failure to place signage at the spill site.
Crossclaim, Rec. Doc. 36, ¶¶ VI, IX.

                                                  6
So. 2d 258, 259 (La. 1990). Because the indemnity agreement between Hubb's and Metro does

not include specific language reflecting an intent by Hubb's to indemnify Metro for Metro's own

negligence, the agreement cannot be construed to require Hubb's to indemnify Metro for

NOAB's claims of negligence by Metro. Thus, until the alleged negligence of the individual

defendants is established and apportioned, a judgment on the indemnity is premature. See Suire

v. Lafayette City–Parish Consol. Gov't, 907 So.2d 37, 51 (La. 2005).

       Moreover, to the extent Metro seeks indemnity from Hubb's' for claims based upon

Metro's contract with NOAB, "[i]n cases involving similar claims for indemnity for one

contracting party's contractual indemnification obligations to a third party, the jurisprudence

consistently holds that such a claim is viable only when the applicable contractual language is

clear and express and the alleged indemnitor has notice of the obligation and gives his express

consent thereto." Marshall v. Sw. Louisiana Elec. Membership Corp., 915 So. 2d 1026, 1029

(La. App. 2005). In this case, there is no contractual language that suggests that Hubb's intended

to indemnify Metro for its breach of contract with third parties, including NOAB. Accordingly,

Metro and NOAB are not entitled to a partial summary judgment finding that Hubb's must

indemnify both Metro and NOAB.

II.    Motion to Disqualify Counsel

       In this motion, Metro seeks to disqualify Brandi Ermon and Andre Gaudin and their firm,

Burglass and Tankersley, LLC (hereinafter, collectively "Burglass"), from representing Hubb's.

In so moving, Metro alleges (and Hubb's does not dispute) that Burglass initially represented

Metro and filed an answer on its behalf, and now represents Hubb's. Metro also contends that it


                                                 7
has tendered its defense and demanded indemnity from Hubb's, and has filed a motion for

contractual indemnity from Hubb's to recoup expenses paid by Metro, and thus its interests are

now materially adverse to Hubb's. Metro declines to waive any conflict. Metro further claims

that in Burglass's prior representation of Metro, it gained specific information (some privileged)

and facts regarding Metro's defense, which could be used to Hubb's advantage in the present

action to the prejudice of Metro.

       Hubb's opposes, contending that Metro has filed a baseless motion for partial summary

judgment on indemnity in an attempt to manufacture "adverse interests" which are not present,

and for all practical purposes, the parties are aligned. Hubb's argues that it was not named as a

defendant in the original Petition, and Burglass was retained to represent Metro. During

discovery, Burglass learned from NOAB that Metro had a contract with Hubb's, and, since the

deadline for filing amended complaints was near, filed a third-party demand against Hubb's.

Subsequently, AXIS, Hubb's insurer, agreed to assume Metro's defense, and appointed Kyle

Kirsch to represent Metro, and Burglass to assume the defense of Hubb's and AXIS. According

to Hubb's, at that time it was determined among the parties that since Hubb's and Metro did not

have conflicting interests and were being defended under the same insurance policy, there was

no conflict.

       Hubb's also argues that Burglass has never met with representatives of Metro, nor

acquired confidential information from Metro or provided discovery responses on Metro's

behalf. Burglass acknowledges that it did communicate with individuals believed to be Metro

employees for the Rule 26 initial disclosures, but many of them turned out to be Hubb's


                                                 8
employees, and that the companies did not bother to differentiate themselves until Burglass

learned through NOAB that Hubb's existed as a subcontractor of Metro. Burglass also argues

that deposition testimony reveals that Hubb's and Metro refer to themselves interchangeably, and

that a Metro employee supervises all Hubb's employees at the airport. Thus, Hubb's argues that

for purposes of the settlement conference scheduled for May 14, 2018, Hubb's and Metro's

interests are aligned and Metro has not met its burden of proving disqualification.

       Legal standard

       A motion to disqualify counsel is a substantive motion that affects the parties' rights and

it is “‘determined by applying standards developed under federal law.’” In re Am. Airlines, Inc.,

972 F.2d 605, 610 (5th Cir. 1992) (quoting In re Dresser Indus., 972 F.2d 540, 543 (5th Cir.

1992)). “Federal courts may adopt state or ABA rules as their ethical standards, but whether and

how these rules are to be applied are questions of federal law.” Id. A court considering a motion

to disqualify must “first look to ‘the local rules promulgated by the local court itself.’” In re

ProEducation Int'l, Inc., 587 F.3d 296, 299 (5th Cir. 2009) (quoting FDIC v. U.S. Fire Ins. Co.,

50 F.3d 1304, 1312 (5th Cir. 1995)). Under its Local Rules, the United States District Court for

the Eastern District of Louisiana has adopted the Rules of Professional Conduct ("RPC") of the

Louisiana State Bar Association. E.D. La. Local R. 83.2.3.

       A party moving to disqualify opposing counsel based on an alleged conflict of interest

bears the burden of proving grounds for disqualification. Dresser Indus., 972 F.2d at 398.

Determining whether counsel should be disqualified is a fact-specific inquiry. See Brennan's Inc.

v. Brennan’s Rests., Inc., 590 F.2d 168, 173-74 (5th Cir. 1979).


                                                  9
       Relevant to the present case is RPC 1.9, which provides in part:

       (a) A lawyer who has formerly represented a client in a matter shall not thereafter
       represent another person in the same or a substantially related matter in which
       that person's interests are materially adverse to the interests of the former client
       unless the former client gives informed consent, confirmed in writing.
       ....

       (c) A lawyer who has formerly represented a client in a matter or whose present
       or former firm has formerly represented a client in a matter shall not thereafter:

               (1) use information relating to the representation to the disadvantage of
               the former client except as these Rules would permit or require with
               respect to a client, or when the information has become generally known;
               or

               (2) reveal information relating to the representation except as these Rules
               would permit or require with respect to a client.3

Discussion

       In this case, it is undisputed that Burglass formerly represented Metro in this matter, and

now represents Hubb's. At issue is whether Metro and Hubb's are materially adverse. As the

foregoing discussion of the Metro/NOAB motion for partial summary judgment demonstrates, it

appears that Hubb's does not owe Metro any indemnity for Metro's negligence as alleged by

NOAB, and the extent of Hubb's' indemnity obligation cannot be known until the defendants'

negligence, if any, is established. Thus, vis-a-vis the plaintiffs' negligence claims, and for

purposes of the settlement conference, Hubb's and Metro's interests are aligned.

       Moreover, the only evidence put forth by Metro to establish the conflict is its


       3
         Metro also argues that LPC 1.7, governing concurrent representation, is also applicable
to the extent that Burglass's representation of Hubb's will be materially limited by Burglass's
responsibilities to its former client. It is not addressed separately because the issues raised are
subsumed in the consideration of LPC 1.9, concerning former representation.

                                                 10
unsuccessful motion on the indemnity claim. The burden of proof on the motion to disqualify

lies with Metro, and the court finds that it has not met that burden. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Partial Summary Judgment filed by

the New Orleans Aviation Board ("NOAB") and Metro Service Group, Inc. ("Metro" (Rec. Doc.

85) is DENIED.

       IT IS FURTHER ORDERED that Metro's Motion to Disqualify Counsel (Rec. Doc.

86) is DENIED.



       New Orleans, Louisiana, this _____ day of May, 2019.



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                11
